Case: 13-14757   Date Filed: 08/19/2014   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14757
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:13-cr-00004-ACC-PRL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

BOYD WALLACE HIGGINBOTHAM, JR.,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 19, 2014)

Before ED CARNES, Chief Judge, JORDAN and FAY, Circuit Judges.

PER CURIAM:
               Case: 13-14757       Date Filed: 08/19/2014     Page: 2 of 8


       Boyd Wallace Higginbotham, Jr., appeals his first-degree murder conviction

for stabbing to death a fellow inmate while incarcerated at a federal prison, in

violation of 18 U.S.C. § 1111. He argues that the district court violated his

constitutional right to present a complete defense at trial when it excluded from

evidence (1) the victim’s medical records, which showed that he had a history of

mental illness and had stopped taking his prescribed medication a week before

Higginbotham attacked him, and (2) testimony from a prison doctor concerning

how the victim’s behavior might have been affected by his refusal to take his

medication.

                                             I.

       In 2008 Higginbotham and the victim, Steven Pritchard, were serving prison

sentences at United States Penitentiary II of the Coleman Federal Correctional

Complex (Coleman). 1 On February 20, 2008, Higginbotham attacked Pritchard

with a knife in the Coleman mess hall. The assault was recorded by a surveillance

video, which was played at Higginbotham’s murder trial. The recording showed

Higginbotham entering the mess hall for lunch and sitting down with a group of

inmates several minutes before Pritchard entered the room and sat down near him

at the same table. Less than two minutes later, Higginbotham left the table, bused

his tray, and circled back to the table where Pritchard was still eating. He walked

       1
         Higginbotham was serving a 210-month sentence for being a convicted felon in
possession of a firearm.
                                              2
              Case: 13-14757    Date Filed: 08/19/2014   Page: 3 of 8


up behind Pritchard, wrapped one arm around his neck to lift him off his seat, and

stabbed him repeatedly in the back, chest, forearm, and abdomen. The two men

fell to the floor in a struggle. After a few seconds, Higginbotham stood up, kicked

Pritchard in the head, and walked away, leaving behind a 9-inch blade at the crime

scene. Pritchard died 15 days later from his wounds.

      Higginbotham’s theory of defense at trial was that he had acted out of

necessity and self-defense. He claimed that he had gotten into two verbal

altercations with Pritchard the morning of the stabbing. The first argument arose

when Higginbotham went to Pritchard’s cell to retrieve some tattoo patterns that

belonged to him. Pritchard refused to return the patterns, became angry, and called

Higginbotham derogatory names. Higginbotham left Pritchard’s cell, apparently

because he was afraid. The second argument arose about an hour later when

Pritchard went to Higginbotham’s cell seeking to purchase some alcohol from him

on credit. Higginbotham refused to sell him the alcohol, and Pritchard again

became angry and called Higginbotham offensive names. Before leaving,

Pritchard pounded on the door to Higginbotham’s cell and threatened to “kick his

ass” and “stick him.” Higginbotham believed that Pritchard was threatening to

stab him when he said he would “stick him.”

      In support of Higginbotham’s defense theory, four inmates testified that

Pritchard was drunk and had been behaving erratically and hostilely toward


                                         3
                Case: 13-14757       Date Filed: 08/19/2014      Page: 4 of 8


Higginbotham on the day of the stabbing. Those four witnesses said that Pritchard

called Higginbotham several derogatory names at the lunch table, such as “punk”

and “bitch,” and that he also told other inmates at the table that he was going to

stab Higginbotham later that day when they got back to the housing unit.

       In addition to those four inmates, Higginbotham called as a witness Dr. Ivan

Negron, the regional medical director for the Bureau of Prisons (BOP), intending

to rely on Dr. Negron to show that Pritchard had a mental health condition that led

him to act aggressively toward Higginbotham. Through Dr. Negron,

Higginbotham sought to introduce into evidence portions of Pritchard’s BOP

medical file, which included records from 1998, 2004 through 2006, and 2008.

The government objected to the admission of those records, arguing that they were

not relevant because they addressed Pritchard’s mental health at times long before

the stabbing. The court sustained that objection and the medical records were not

admitted. Higginbotham also elicited from Dr. Negron testimony about how

several days before the stabbing Pritchard had stopped taking the medication

prescribed for his mental health problem. 2 When Higginbotham asked Dr. Negron

how a person taking these medications might be affected by going off the drugs,

the government objected on relevance grounds, arguing that the question called for


       2
          Dr. Negron’s statements corroborated earlier testimony from William Bechtold, the
warden at Coleman, who stated that Pritchard had been diagnosed with “some sort of mental
illness” and had stopped taking his medication about a week before the stabbing.
                                               4
              Case: 13-14757     Date Filed: 08/19/2014   Page: 5 of 8


speculation as to how discontinuing use of the medication might have affected

Pritchard’s behavior. The district court sustained that objection as well.

      During closing arguments, Higginbotham argued that he had attacked

Pritchard out of necessity and in self-defense. He specifically stated that

“[e]verything that [] happen[ed] was brought [] by Mr. Pritchard’s intoxication, by

Mr. Pritchard’s aggressiveness, and by an inmate being called out in front of other

inmates.” The district court instructed the jury on the affirmative defenses of

necessity and self-defense. Those affirmative defenses included a duty to retreat, if

possible to do so safely, and a requirement that any threat of death or serious harm

be imminent before resorting to deadly force. The jury convicted Higginbotham of

first-degree murder, and he was sentenced to a term of life imprisonment, running

consecutively to his original sentence.

                                          II.

      On appeal, Higginbotham argues only that the district court prevented him

from presenting a complete defense when it refused to admit Pritchard’s BOP

medical records into evidence and prevented Dr. Negron from testifying about the

possible consequences of Pritchard’s refusal to take his prescribed medication. He

contends that the excluded evidence was necessary to corroborate the testimony of

the four inmates who testified that Pritchard was acting erratically and aggressively

toward Higginbotham on the day of the stabbing. We review only for an abuse of


                                          5
              Case: 13-14757     Date Filed: 08/19/2014    Page: 6 of 8


discretion. United States v. Lyons, 403 F.3d 1248, 1250 (11th Cir. 2005); see also

United States v. Wilk, 572 F.3d 1229, 1234 (11th Cir. 2009) (“We review

evidentiary rulings for abuse of discretion.”).

      Criminal defendants have a constitutional right under the Fifth and Sixth

Amendments to introduce evidence in their defense. United States v. Frazier, 387
F.3d 1244, 1271 (11th Cir. 2004) (“[T]he right of the accused to assert a complete

defense is well established . . . .”); United States v. Hurn, 368 F.3d 1359, 1362

(11th Cir. 2004). However, there are limits on that right, and a district court may

exclude evidence that is “repetitive, only marginally relevant, [or that] poses an

undue risk of harassment, prejudice, or confusion of the issues.” Holmes v. South

Carolina, 547 U.S. 319, 326–27, 126 S. Ct. 1727, 1732 (2006) (quotations and

alteration omitted); accord Frazier, 387 F.3d at 1272 (“These bedrock principles

establish that, while a criminal defendant must be given every meaningful

opportunity to present a complete defense, in doing so he must comply with the

procedural and evidentiary rules designed to facilitate a search for the truth.”); Fed.

R. Evid. 403 (providing that relevant evidence may be excluded “if its probative

value is substantially outweighed by the danger of unfair prejudice, confusion of

the issues, or misleading the jury, or by considerations of undue delay, waste of

time, or needless presentation of cumulative evidence”).




                                           6
              Case: 13-14757     Date Filed: 08/19/2014    Page: 7 of 8


      In this case, the district court did not abuse its discretion when it excluded

from evidence Pritchard’s BOP medical records and Dr. Negron’s testimony about

the possible consequences of Pritchard refusing to take his medication. There was

no abuse of discretion because the cause of Pritchard’s aggressive behavior was

not critical to Higginbotham’s ability to establish the affirmative defenses of

necessity and self-defense. See Wilk, 572 F.3d at 1235 (observing that evidence

that a police officer had steroids in his blood at the time he was shot was not

“crucial or necessary to [the defendant’s] establishment of a valid defense”). Even

if it had been critical for Higginbotham to establish that Pritchard had mental

health problems that may have caused his aggressiveness, the jury was presented

with other evidence supporting that point. Dr. Negron and Warden Bechtold both

testified that Pritchard had a mental health condition for which he had been taking

medication, and they also testified that he had stopped taking his medication

several days before Higginbotham attacked him.

      Higginbotham also contends that the excluded evidence was necessary to

corroborate the testimony of the four inmates who stated that Pritchard was acting

aggressively toward him at lunch on the day of the stabbing. That argument is

unconvincing. Higginbotham presented substantial evidence concerning

Pritchard’s behavior on the day of the stabbing. With four witnesses testifying

about Pritchard’s aggression, additional corroboration was not necessary to present


                                          7
              Case: 13-14757     Date Filed: 08/19/2014   Page: 8 of 8


a complete defense. See Wilk, 572 F.3d at 1235 (rejecting defendant’s argument

that he was prevented from establishing his self-defense claim when the district

court excluded evidence that the police officer he had killed had steroids in his

blood at the time he was shot, which the defendant sought to introduce to

“corroborate[] his testimony that the officers acted like armed home invaders

instead of police officers”); see also Holmes, 547 U.S. at 326–27, 126 S.Ct. at

1732 (noting that a district court may properly exclude evidence that is repetitive

or only marginally relevant); United States v. Thomas, 62 F.3d 1332, 1342 (11th

Cir. 1995) (concluding that cumulative evidence was properly excluded).

      Higginbotham has not carried his burden of showing that the district court’s

evidentiary rulings were an abuse of discretion or that they deprived him of a

meaningful opportunity to present a complete defense.

      AFFIRMED.




                                          8